The State of TexasAppellee/s




                          Fourth Court of Appeals
                                San Antonio, Texas
                                       May 12, 2015

                                   No. 04-14-00288-CR

                                Ricardo Roger MORALES,
                                        Appellant

                                             v.

                                THE STATE OF TEXAS,
                                      Appellee

               From the 25th Judicial District Court, Guadalupe County, Texas
                               Trial Court No. 13-1384-CR-A
                        The Honorable William Old, Judge Presiding


                                      ORDER
       The Appellant’s Motion for Extension of Time to File Pro se Brief is hereby GRANTED.
The brief is due June 22, 2015.


                                                  _________________________________
                                                  Sandee Bryan Marion, Chief Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 12th day of May, 2015.



                                                  ___________________________________
                                                  Keith E. Hottle
                                                  Clerk of Court